Citation Nr: 1129582	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for right eye scars of the retina and conus.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for right eye scars of the retina and conus, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

Although the Veteran requested a Travel Board hearing in his January 2004 substantive appeal (VA Form 9), he specifically withdrew his request in March 2004.  The hearing was cancelled, and there are no outstanding hearing requests of record.

The Board remanded the claim to the RO/Appeals Management Center (AMC) in December 2007.

In October 2008, the Board denied the claims on appeal.  The Veteran appealed the October 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a October 2010 Memorandum Decision, the Court vacated the Board's decision with respect to the issues on the title page, and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The service-connected disability characterized as right eye scars of the retina and conus is manifested by corneal erosion with no centrally-located corneal or retinal scars visible on examination.  The Veteran's best corrected visual acuity is 20/40+ distance in the right eye and 20/20 distance in the left eye.  There is no centrally-located scarring, atrophy, or other significant irregularity.  There is no limitation of the field of vision.

3.  In September 1991, the RO declined to reopen an August 1976 final rating decision that denied service connection for a neck disorder.  The Veteran was notified of the decision and his appellate rights, and he did not appeal.

4.  Evidence received since the September 1991 RO decision raises a reasonable possibility of substantiating the claim and relates to an unestablished fact necessary to substantiate the claim of service connection for a neck disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable disability rating for right eye scars of the retina and conus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2010), 4.84a Diagnostic Codes 6011, 6099 (2008).  

2.  The September 1991 rating decision that denied reopening an August 1976 rating decision that denied service connection for a neck disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

3.  Evidence received since the September 1991 rating decision is new and material, and the claim of entitlement to service connection for a neck disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Court has held that, because the terms "new" and "material" in a claim to reopen have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA, including notice that he submit any pertinent evidence in his possession, by letter mailed in February 2002.  An additional letter in January 2008 informed the Veteran of the specific technical meanings of "new" and "material," as well as the bases for the denials in the prior decision and described the type of evidence that would be necessary to substantiate the elements that were found insufficient in the previous denial.  It also informed him as to disability ratings and effective dates.

Although full notice was provided after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated the Veteran's claims in June 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim.).  There is no indication or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had full VCAA notice been provided before the initial adjudication of the claim.

The Board notes that all records identified by the Veteran have been obtained, and the Veteran has been afforded VA examinations for his eye disorder.  While the Board notes (as discussed in the Remand below) that all VA Medical Center (VAMC) records have not been associated with the claims file, the missing records are prior to the Veteran's effective date of the grant of his eye disability.  As such, obtaining these records would be irrelevant to his claim; therefore, a remand is not required.  In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Increased Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

The Board recognizes that the criteria for rating disabilities of the eye have recently changed.  To whatever extent the changes could be relevant in this case, the Board notes that the changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

When there is no diagnostic code specific to the disability for which the Veteran is service-connected, the service-connected disability is rated by analogy under a diagnostic code for a closely related condition that approximates the anatomical localization, symptomatology and functional impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2010).

The Veteran's right scarring between conus and retina is currently assigned a noncompensable (0 percent) evaluation under Diagnostic Code 6011 for localized scars, atrophy, or irregularities of the retina, centrally located, with irregular duplicated, enlarged, or diminished image.  See 38 C.F.R. § 4.84a, Diagnostic Code 6011.  A 10 percent rating is warranted for unilateral or bilateral localized scars, atrophy, or irregularities of the retina, centrally located, with irregular duplicated, enlarged, or diminished image.  No higher disability evaluation is available under this Code, but Diagnostic Codes 6061 to 6079 allow for higher disability evaluations for impairment of central visual acuity.

Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079. As the Veteran has not lost an eye and is not blind in either eye, Diagnostic Codes 6061 to 6070 do not apply.  For a rating for visual impairment, the best distant vision obtainable after the best correction by glasses will be the basis of the rating.  38 C.F.R. § 4.75 (2008).

Under Diagnostic Code 6079, which relates to visual acuity, a noncompensable rating is warranted for visual acuity of 20/40 in the worse service-connected eye and visual acuity of 20/40 in the other eye.  A 10 percent rating contemplates visual acuity of 20/50 in the worse service-connected eye and visual acuity of 20/40 in the other eye.

Under Diagnostic Code 6077, visual acuity of 20/200 in one eye, with vision of 20/40 in the other eye warrants a 20 percent rating. Visual acuity of 10/200 in one eye, with vision of 20/40 in the other eye warrants a 30 percent rating under this Code.  For visual acuity from 20/70 to 20/100 in one eye, with vision of at least 20/50 in the other eye, a 20 percent rating is warranted under Diagnostic Code 6078.  Visual acuity of 20/70 in one eye, with visual acuity of 20/70 in the better eye warrants a 30 percent rating under this Diagnostic Code.

The Veteran injured his right eye in service when an immersion heater exploded in his face resulting in injury to the right cornea.  This was described as a right laceration of the cornea.  The Veteran reported that he wore a patch for six months over the right eye and initially had a lot of pain in the eye.  He had no significant visual problems with the eye, but experienced recurrent episodes of awakening pain in the right eye.  These occurred less frequently, and the most recent one reported on the last examination report occurred three months prior to examination and lasted a few hours.  He has also complained of a constant ache in the right eye, worse in the morning.

The Veteran filed his claim for service connection for this disability in December 2001.  The claim was granted in a June 2002 rating decision.  VA examination of the eye in April 2002 revealed corrected vision of 20/20-1 in the right eye.  External examination was negative.  Media, disks, vessels and macular was normal.  Fields were full.  Under slit lamp, the Veteran had corneal nebula in the lower temporal quadrant of the cornea, not in the direct line of vision.  In an addendum dated in May 2003, the examiner noted that there were no findings other than the small corneal tears which are a result of injury received by the Veteran.  His vision was considered excellent.

In May 2008, the Veteran underwent an additional VA eye examination.  At that time, the Veteran reported aching in the right eye, worse in the morning.  He also reported that his awakening pain in the right eye was less frequent, and had not happened in three months.  This reportedly lasted a few hours.  The examiner noted the Veteran's history of injury and the lack of ongoing treatment.  On examination, current symptoms included photophobia.  Incapacitating episodes were considered to occur one to three times per year.  Visual acuity was corrected vision, right eye, distance 20/40+, near vision 20/20-2.  The left eye was corrected vision, near and distance, 20/20.  There was no keratoconus, strabismus or diplopia.  Slit lamp showed abnormal lid with erythema of the right greater than the left eye.  The cornea showed no definite scar but there was faint anterior stromal haze and irregular epithelium temporally and supertemporally, right eye.  There were mild cataracts in both eyes.  Fundoscopic examination was normal.  There were no retinal scars.  There was no visual field defect and accommodation was normal.  The examiner opined that the right eye had irregular corneal epithelium supertemporally which were residuals of the right eye injury.  The examiner noted that the faint anterior haze and epithelial irregularity could represent an old corneal scar, and that the Veteran's injury would be a risk factor for him to develop corneal erosion.  He did not feel he could make the full diagnosis of corneal erosion without resorting to speculation, however.  He thought it would be helpful if additional records could be obtained showing that there was corneal erosion earlier but following the accident.

Upon reviewing the current rating criteria in relation to the evidence for consideration with regard to the Veteran's eye disability, even considering retinal erosion as part of the current disability, the Board finds that the Veteran's disability picture is most consistent with his initial, noncompensable disability evaluation.  While unilateral or bilateral localized scars of the retina, centrally located, with irregular, duplicated, enlarged, or diminished image warrant a 10 percent rating, in April 2002, the Veteran was found to have a corneal nebula in the lower temporal quadrant of the cornea, not "centrally located" as required under Diagnostic Code 6011.  Further, the Veteran's vision was described as excellent.  On May 2008 examination, the Veteran was found to have no retinal scar.  The Veteran's corrected distant vision was no worse than that required for a noncompensable rating.  The Veteran's vision was 20/40+ in the worse eye and 20/20 in the better eye.  Moreover, he had no ongoing significant treatment.  There is also no aphakia or paralysis of accommodation.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6030, 6035.

The Board accordingly concludes that his disability does not more nearly approximate the criteria for a compensable rating under any applicable diagnostic code.

For all the foregoing reasons, the Board finds that there is no basis for a staged rating of the Veteran's right eye scars of the retina and conus, and that the claim for a compensable rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  The Board also finds that there is no showing that, at any point, the Veteran's service-connected right eye scars of the retina and conus has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

In this regard, the Board notes that nothing raised by the record indicates that the level of severity and symptomatology of the Veteran's service-connected right eye scars of the retina and conus is not adequately contemplated by the rating schedule.  Id.  Although the Veteran reported that he has one to three "incapacitating episodes" per year, there is no indication that this outside what is contemplated by the rating schedule.  As discussed above, Diagnostic Code 6011 requires centrally located scars with irregular, duplicated, enlarged, or diminished image, and the Veteran's vision has been described as excellent.  In the absence of evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, 22 Vet. App. at 115.

New and Material Evidence

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an August 1976 rating decision the RO denied entitlement to service connection for a neck disorder.  It noted that the service treatment records show no such findings or treatment.  The Veteran's service separation examination report showed no complaints or problems of the neck, and he specifically denied bone or joint problems at separation.  No post-service treatment records showed any current neck disorder related to service.  In correspondence dated in August 1976, the Veteran was informed of this rating decision and the reason for the denial.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  In a September 1991 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for a neck disorder.  Again, service treatment records were reviewed.  In correspondence dated in September 1991, the Veteran was informed of this rating decision and the reason for the denial.  The Veteran did not appeal the rating decision, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

The basis for the RO's September 1991 denial of the claim for service connection for a neck disorder was that the Veteran's service treatment records were silent for any neck complaints, and there was no evidence of any existence of a current neck disability.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's July 1997 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since September 1991 includes the Veteran's 2001 request to reopen his claim reiterating his contention that he has a neck disorder related to service.  The Veteran continues to urge that this disorder is the result of the heater explosion that left him with the eye injury.  Pertinent evidence also includes a VA orthopedic examination report from March 2002, which contains a diagnosis of degenerative disc disease of the cervical spine.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a neck disorder.  At the time of September 1991 denial, evidence of a diagnosed neck disorder was not of record.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 1991 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it establishes that the Veteran has a current neck disorder.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a neck disorder, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (where the Court found that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim").

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a neck disorder have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Entitlement to an initial, compensable disability rating for right eye scars of the retina and conus is denied.

New and material evidence having been received, the application to reopen the claim of service connection for a neck disorder is granted.


REMAND

The Board's review of the claims file reveals that further development is required before the reopened claim may be adjudicated on the merits.

In his December 2001 claim, the Veteran noted that he had been receiving treatment at the VAMC in Albany, New York since 1995.  The claims file only contains records beginning in March 2000.  In this regard, pursuant to a March 2002 VA examination for the Veteran's neck disorder, the examiner ordered a cervical spine x-ray.  On interpretation of the x-ray, the examiner noted that he compared it with a study of August 7, 1996, which also revealed evidence of degenerative and degenerative disc disease at the level of C5-6 and C6-7 with anterior and posterior spurring.  This prior x-ray is not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, these records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all pertinent records of treatment from the Albany VAMC from 1995 to present, to include an August 7, 1996 cervical spine x-ray.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  If, and only if, the newly-obtained evidence reflects that the Veteran's current neck disorder may have been incurred during service, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All tests and studies, to include x-rays, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

The physician should clearly identify all current disability/ies affecting the cervical spine.  Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service.  In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a report.  

3.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


